DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/21 has been considered by the examiner.

Drawings
The drawings received on 4/27/21 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No.11,022,992. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim.

Application No. 17/241,268
US Patent No. 11,022,992
Claim 1. A voltage regulator, comprising: a) an input port with two terminals, and being configured to receive an input voltage; b) an output port with two terminals, and being configured to generate an output voltage, wherein the input port and the output port have a common ground potential; c) at least one group of input switches coupled in series between the two terminals of the input port, wherein a common node of every two adjacent input switches in each group that form an input half-bridge topology is taken as an input switch node; d) at least one output half-bridge topology coupled between two terminals of the output port, wherein a common node of a high-side 


Claim 2. The voltage regulator of claim 1, further comprising an output capacitor coupled between the two terminals of the output port to filter the output voltage.



Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,022,992 in view of Xu et al. (US 7,746,042). 
Claim 1 of Patent (‘992) recites the voltage regulator (line 35) comprising: a) an input port with two terminals, and being configured to receive an input voltage; (lines 36-37) b) an output port with two terminals, and being configured to generate an output voltage, wherein the input port and the output port have a common ground potential; (lines 38-40) c) a group of input switches coupled in series between the two terminals of the input port, wherein a common node of every two adjacent input switches that form an input half- bridge topology is taken as an input switch node; (lines 41-45) d) at least one output half-bridge topology coupled between two terminals of the output port, wherein a common node of a high-side output switch and a low-side output switch in each output half-bridge topology is taken as an output switch node; (lines 46-50)          e) N storage capacitors, wherein each of the storage capacitors is coupled between one input switch node and one output switch node, such that each path from the input port to the output port comprises at least one storage capacitor 9lines 51-55).
Claim 1 of Patent (‘992) lacks the capacitor coupled in series with an inductor.
Xu et al. teaches the capacitor coupled in series with an inductor in figure 8B for providing transient response and control bandwidth can be increased.
It would have been obvious to modify claim 1 of Patent (‘992) as taught by 
Since the inductor would provide the voltage regulator with improved transient response and control bandwidth.
Allowable Subject Matter
Claims 3-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiong et al. (US 2018/0026528 A1) disclose a power converter and power conversion method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838